                   Case 4:82-cv-00866-DPM Document 5756 Filed 09/16/21 Page 1 of 1


Jake Kornegay

From:                  AREDdb_ECF_Support
Sent:                  Thursday, September 16, 2021 2:10 PM
To:                    AREDdb_clerksoffice
Subject:               FW: Case No. 4:82cv866DPM - Document No. 5754-2
Attachments:           Document 5754-2.pdf




From: jspringer@gabrielmail.com <jspringer@gabrielmail.com>
Sent: Thursday, September 16, 2021 2:06 PM
To: AREDdb_ECF_Support <ecf_support@ared.uscourts.gov>
Cc: 'Aporte5640' <aporte5640@aol.com>; 'Robert Pressman' <pressmanrp@gmail.com>; 'Devin Bates'
<dbates@mwlaw.com>; 'Scott Richardson' <scott@mwbfirm.com>
Subject: Case No. 4:82cv866DPM ‐ Document No. 5754‐2

CAUTION - EXTERNAL:


Good afternoon Madame Clerk,

Would you kindly substitute the attached document for Document 5754‐2? Thank you for your attention to this
request.

Sincerely,

Joy Springer
On Behalf of Intervenors
JOHN W. WALKER, P.A.
1723 Broadway
Little Rock, Arkansas 72206



             Virus-free. www.avg.com

CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution when opening
attachments or clicking on links.




                                                         1
